                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOSEPH BURTON MIAL BEY,           )
                                  )
                  Petitioner,     )
                                  )
v.                                )            1:18CV990
                                  )
SGT. ARTHUR, et al.,              )
                                  )
                  Defendant(s).   )


                                  ORDER

     The Order and Recommendation of the United States Magistrate

Judge was filed with the court in accordance with 28 U.S.C.

§ 636(b) and, on November 30, 2018, was served on the parties in

this action.     Plaintiff objected to the Recommendation. (Doc. 4.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination which is in accord with the Magistrate

Judge’s report.    The court therefore adopts the Magistrate Judge’s

recommendation.

     IT   IS   THEREFORE   ORDERED    that   this   action   be   filed   and

dismissed sua sponte without prejudice to Plaintiff filing a new

complaint, on the proper § 1983 forms and in the correct district,

which corrects the defects cited in the Recommendation. A judgment
dismissing this action will be entered contemporaneously with this

Order.


                                       /s/   Thomas D. Schroeder
                                    United States District Judge



December 29, 2018




                                2
